Citation Nr: 0934663	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for peripheral vascular disease, right lower 
extremity.

2.  Entitlement to an increased evaluation in excess of 20 
percent for peripheral vascular disease, left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1970 to November 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Veteran testified before the undersigned in May 2009 at a 
travel board hearing at the RO.  The transcript has been 
incorporated into the record.  The record was held open for 
60 days for the submission of additional evidence; the 
Veteran submitted additional evidence with a waiver of RO 
review.  

The Board notes that in February 2008 the Veteran submitted a 
VA Form 119 on which he listed new claims.  One such claim 
sought service connection for "neuropathy" as secondary to 
his already service connected varicose veins.  A September 
2008 VA Form 21-6768 indicates the Veteran was to be informed 
that the RO would not process the peripheral vascular disease 
(PVD-BLE) claim because it was already on appeal; however, 
the Board was unable to find any indication in the record 
that the Veteran's claim seeking service connection for 
"neuropathy" was processed.  The Board directs the 
attention of the RO to this matter for appropriate 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

While the Board regrets the additional delay, further 
development of this claim is required. 

The Veteran was afforded a VA examination for veins and 
arteries most recently in October 2005.  The Veteran's 
testimony regarding his disability at hearing in May 2009 
bore little resemblance to the objective accounts of the 
Veteran's service-connected disability in the record.  
Specifically, the Veteran testified that he regularly uses a 
VA issued cane and experiences near constant edema.  Given 
the Veteran's testimony, the need for additional medical 
reports, as will be discussed below, and the passage of time 
since his last VA examination, the Board finds that a more 
contemporaneous VA examination is needed.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination).  

In the record, a hand-written statement from the Veteran, 
date-stamped as received at the RO in March 2007, refers to 
the Veteran's seeking treatment in an "ER" 2-3 times.  No 
medical treatment report in the record indicates an emergency 
room visit.  As well, the Veteran has stated in the record 
that he was hospitalized in a VA medical center for his 
"varicose vein condition" for several days in February 
2008.  See February 2008 VA Form 119.  However for February 
2008, the record contains only one day's VA outpatient 
treatment notes.  Any VA inpatient or hospitalization 
admission/discharge notes must be obtained and included in 
the record.  In fact, all pertinent VA treatment reports 
since 2006 should be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  

In his testimony before the Board the Veteran stated he 
sought care in a private hospital emergency room in Iowa in 
January of an unspecified year and that he had sought 
emergency room treatment in a VA medical center numerous 
times in 2009.  These records must be obtained for review.  
See Dunn.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his service-connected disabilities since 
November 2006 to the present, specifically 
the names of the VA medical facilities in 
which he sought emergency room treatment 
or continuous treatment, as well as the 
name or location of the private hospital 
in Iowa in which he sought emergency room 
care in January (year unspecified), or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Obtain the Veteran's complete vascular 
treatment records from the John Cochran VA 
Medical Center, St. Louis, MO, inpatient 
and outpatient, for November 2006 to 
present.  If these records cannot be 
obtained, so inform the Veteran so that he 
may attempt to obtain them and document 
any negative response in the record.

3.  After additional medical treatment 
records have been obtained or accounted 
for, afford the Veteran a veins and 
arteries examination.  In conjunction with 
the examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place must be 
included in the report.  All indicated 
tests and studies and diagnostic 
procedures deemed necessary, should be 
conducted.  The examiner should review the 
results of any testing prior to completing 
the report.

	     (a).  With respect to the service-
connected peripheral vascular disease, right 
and left lower extremities (at present rated 
under DC 7120, Varicose Veins), the examiner 
should describe in detail all symptoms 
reasonably attributable to the service-
connected disability and its current 
severity.  The examiner must record 
pertinent medical complaints, symptoms, and 
clinical findings.

(b).  The examiner should also indicate 
the effect the service-connected 
disability has, if any, on the Veteran's 
current level of occupation.  
Specifically, the examiner should render 
an opinion as to whether any service-
connected disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence. 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claims 
by evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the benefits 
sought on appeal remain denied, furnish 
the Veteran an appropriate SSOC containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




